DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan (US 8,317,774 B2) in view of Berry et al. (US 2016/0317725 A1) in view of Patel et al. (US 10,384,041 B2) in view of Dardenne et al. (US 2014/0336533 A1).
Regarding claim 1, Adahan discloses a device (suction system 210; figs. 3-5), comprising: an inlet (inlet port 213); a mouthpiece (enclosure 212) disposed on the inlet (column 17, lines 15-20; fig. 5); a chamber (including master pump chamber 223, conduit 218 and actuation chamber 211 which makes up control volume T’; columns 20-21, lines 58-67, 1-3), the chamber configured to hold a vacuum (in the full suction position of fig. 4; column 18, lines 43-51), wherein the vacuum comprises air pressure lower than atmospheric pressure (as suction requires negative pressure i.e. air pressure lower than atmospheric pressure); a vacuum pump (pump 249), the vacuum pump configured to create the vacuum in the chamber (column 20, line35-57); a transducer (transducer 216), the transducer configured to sense the vacuum inside the chamber (column 21, lines 19-22) and configured to communicate information regarding the 
Adahan fails to disclose a solenoid valve operable to use electricity to instantaneously open or close, wherein the opening or closing of the solenoid valve exposes or blocks the vacuum, and wherein the opening of the solenoid valve is configured to remove an obstruction from a passageway. 
However, Berry teaches a suction device (medical device of fig. 1), comprising: an inlet (opening at end of regulator 105 by interface 110), a mouthpiece (interface 110) disposed on the inlet (fig. 1); a chamber (lumen of regulator 105), the chamber operable to hold a vacuum (wherein the lumen of the regulator 105 distal to the valve 125 holds a vacuum when the valve is open and the vacuum source is on; [0013]-[0014]), wherein the vacuum comprises air pressure lower than atmospheric pressure (as suction requires negative pressure i.e. air pressure lower than atmospheric pressure); a vacuum pump (vacuum source 101), the vacuum pump operable to create the vacuum in the chamber ([0012]-[0014]); a transducer (transducer 115), the transducer operable to sense the vacuum inside the chamber (as the transducer 115 detects a change in pressure within the regulator 105; [0014]) and configured to communicate information 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the conduit 218 of Adahan to include the solenoid valve system taught by Berry in order to allow medical suction to be almost instantly available while conserving the full vacuum capability of the vacuum system for other uses when not immediately needed ([0016] of Berry).
Modified Adahan fails to disclose wherein the mouthpiece includes a viewing means of a magnifier.
 However, Patel teaches a mouthpiece (top layer 110) on a negative pressure or vacuum device that may be transparent for the purpose of providing a visual indication of the status of the treatment site (column 4, lines 39-51).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of modified Adahan to include a translucent material with a magnifier in light of the teachings of Patel and Dardenne in order to allow the user to view below the mouthpiece after placement for providing a visual indication of the status of the treatment site.
Regarding claim 2, Adahan substantially discloses the invention as claimed and further discloses wherein the mouthpiece (212) includes a fluid-tight seal (column 19, lines 40-43).
Regarding claim 3, Adahan substantially discloses the invention as claimed and further discloses wherein the mouthpiece includes a strap (wherein the enclosure 212 may be attached to the body with the aid of bandages and/or adhesive tape, which are considered “straps” as they are flexible strips of material used to fasten or secure onto something; column 25, lines 39-43).
Regarding claim 4, modified Adahan fails to explicitly disclose wherein the mouthpiece comprises an antimicrobial material.
However, Adahan teaches that the mouthpiece (212) may comprise any suitable interface that it may be desired to have in contact with the target. For example, the interface may comprise a medicated dressing (column 17, lines 44-52).
Patel teaches a mouthpiece (top layer 110) that may provide a barrier to microbes and fluid containment (column 4, lines 41-48).

Regarding claim 5, Adahan substantially discloses the invention as claimed and further discloses wherein the computer (400) is configured to communicate vacuum information with the solenoid valve (column 24, lines 41-44).
Regarding claim 6, Adahan substantially discloses the plurality of settings correspond to an amount of vacuum stored by the chamber, the plurality of settings pre-programmed into the computer (as the control system 400 provides a predetermined suction level in the enclosure 212 based on set threshold values and particular modes of operation; column 22, lines 43-55; column 23, lines 55-57; column 25, lines 44-58).
Regarding claim 8, modified Adahan discloses wherein the solenoid valve (125 of Berry) is further configured to open at a predetermined setting and enable an instantaneous exposure to the vacuum ([0014] of Berry).
Regarding claim 9, modified Adahan discloses wherein the solenoid valve (125 of Berry) is further configured to close at a predetermined setting and enable an instantaneous blocking of the vacuum ([0014] of Berry).
Regarding claim 10, modified Adahan discloses wherein closure of the solenoid valve (125 of Berry) starts a new cycle of blockage removal for a predetermined time interval, until full or partial vacuum has been achieved, or the obstruction has been resolved or removed ([0014] of Berry).

Regarding claim 12, Adahan substantially discloses the invention as claimed and further discloses the power source (239) further comprising sources from the list containing electricity or solar (electricity; column 20, lines 35-41).
Regarding claim 13, Adahan substantially discloses the invention as claimed and further discloses wherein the device comprises any combination of materials from the list containing polymers, composites, wood, rubber, or metal (including at least rubber; column 18, lines 20-21).
Regarding claim 14, modified Adahan fails to explicitly disclose further comprising visual or audio prompts or instructions.
However, Adahan teaches the powered drive apparatus 240 may be switched on and off (column 26, lines 45-46) and it is well known that powering on/off switches have visual prompts which may include “on” and/or “off”, “power”, and/or a shaped knob, button, etc. that may be depressed, slid, or flipped in opposing directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of modified Adahan to include visual prompts in order to aid in user’s operation of the device.
Regarding claim 15, Adahan substantially discloses the invention as claimed and further discloses a filter (column 17, lines 44-52).
.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan (US 8,317,774 B2) in view of Berry et al. (US 2016/0317725 A1) in view of Patel et al. (US 10,384,041 B2) in view of Freedman et al. (US 2013/0165821 A1).
Regarding claim 19, Adahan discloses a device (suction system 210; figs. 3-5), comprising: an inlet (inlet port 213); a mouthpiece (enclosure 212) disposed on the inlet (column 17, lines 15-20; fig. 5); a chamber (including master pump chamber 223, conduit 218 and actuation chamber 211 which makes up control volume T’; columns 20-21, lines 58-67, 1-3), the chamber configured to hold a vacuum (in the full suction position of fig. 4; column 18, lines 43-51), wherein the vacuum comprises air pressure lower than atmospheric pressure (as suction requires negative pressure i.e. air pressure lower than atmospheric pressure); a vacuum pump (pump 249), the vacuum pump configured to create the vacuum in the chamber (column 20, line35-57); a transducer (transducer 216), the transducer configured to sense the vacuum inside the chamber (column 21, lines 19-22) and configured to communicate information regarding the vacuum to a computer (400, wherein programmable control units or PCU’s are computers; column 21, lines 25-31; column 22, lines 1-5); the computer (control system 400) configured to communicate with another device (column 21, lines 25-27; column 23, lines 30-35); wherein the computer has a plurality of settings (modes of operation) related to factors from the list containing a victim’s condition and a victim’s 
Adahan fails to disclose a solenoid valve operable to use electricity to instantaneously open or close, wherein the opening or closing of the solenoid valve exposes or blocks the vacuum, and wherein the opening of the solenoid valve is configured to remove an obstruction from a passageway. 
However, Berry teaches a suction device (medical device of fig. 1), comprising: an inlet (opening at end of regulator 105 by interface 110), a mouthpiece (interface 110) disposed on the inlet (fig. 1); a chamber (lumen of regulator 105), the chamber operable to hold a vacuum (wherein the lumen of the regulator 105 distal to the valve 125 holds a vacuum when the valve is open and the vacuum source is on; [0013]-[0014]), wherein the vacuum comprises air pressure lower than atmospheric pressure (as suction requires negative pressure i.e. air pressure lower than atmospheric pressure); a vacuum pump (vacuum source 101), the vacuum pump operable to create the vacuum in the chamber ([0012]-[0014]); a transducer (transducer 115), the transducer operable to sense the vacuum inside the chamber (as the transducer 115 detects a change in pressure within the regulator 105; [0014]) and configured to communicate information regarding the vacuum to an electronic control unit (control circuit 135); the electronic control unit (135), the electronic control unit operable to communicate with another device (at least one of the solenoid valve 125 and/or the timing circuit 120); and a solenoid valve (solenoid valve 125; [0012]), the solenoid valve operable to use electricity to instantaneously open or close ([0014]), wherein the opening or closing of 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the conduit 218 of Adahan to include the solenoid valve system taught by Berry in order to allow medical suction to be almost instantly available while conserving the full vacuum capability of the vacuum system for other uses when not immediately needed ([0016] of Berry).
Modified Adahan fails to disclose wherein the mouthpiece includes a viewing means of a camera.
 However, Patel teaches a mouthpiece (top layer 110) on a negative pressure or vacuum device that may be transparent for the purpose of providing a visual indication of the status of the treatment site (column 4, lines 39-51).
Freedman teaches a means for visualizing a treatment site may comprise a transparent construction that allows viewing of the treatment site through clear portions or windows. Additionally, a camera can be used to visualize the site ([0185]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of modified Adahan to .
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan (US 8,317,774 B2) in view of Berry et al. (US 2016/0317725 A1) in view of Patel et al. (US 10,384,041 B2) in view of Quintanar et al. (US 2019/0076298 A1).
Regarding claim 1, Adahan discloses a device (suction system 210; figs. 3-5), comprising: an inlet (inlet port 213); a mouthpiece (enclosure 212) disposed on the inlet (column 17, lines 15-20; fig. 5); a chamber (including master pump chamber 223, conduit 218 and actuation chamber 211 which makes up control volume T’; columns 20-21, lines 58-67, 1-3), the chamber configured to hold a vacuum (in the full suction position of fig. 4; column 18, lines 43-51), wherein the vacuum comprises air pressure lower than atmospheric pressure (as suction requires negative pressure i.e. air pressure lower than atmospheric pressure); a vacuum pump (pump 249), the vacuum pump configured to create the vacuum in the chamber (column 20, line35-57); a transducer (transducer 216), the transducer configured to sense the vacuum inside the chamber (column 21, lines 19-22) and configured to communicate information regarding the vacuum to a computer (400, wherein programmable control units or PCU’s are computers; column 21, lines 25-31; column 22, lines 1-5); the computer (control system 400) configured to communicate with another device (column 21, lines 25-27; column 23, lines 30-35); wherein the computer has a plurality of settings (modes of operation) related to factors from the list containing a victim’s condition and a victim’s 
Adahan fails to disclose a solenoid valve operable to use electricity to instantaneously open or close, wherein the opening or closing of the solenoid valve exposes or blocks the vacuum, and wherein the opening of the solenoid valve is configured to remove an obstruction from a passageway. 
However, Berry teaches a suction device (medical device of fig. 1), comprising: an inlet (opening at end of regulator 105 by interface 110), a mouthpiece (interface 110) disposed on the inlet (fig. 1); a chamber (lumen of regulator 105), the chamber operable to hold a vacuum (wherein the lumen of the regulator 105 distal to the valve 125 holds a vacuum when the valve is open and the vacuum source is on; [0013]-[0014]), wherein the vacuum comprises air pressure lower than atmospheric pressure (as suction requires negative pressure i.e. air pressure lower than atmospheric pressure); a vacuum pump (vacuum source 101), the vacuum pump operable to create the vacuum in the chamber ([0012]-[0014]); a transducer (transducer 115), the transducer operable to sense the vacuum inside the chamber (as the transducer 115 detects a change in pressure within the regulator 105; [0014]) and configured to communicate information regarding the vacuum to an electronic control unit (control circuit 135); the electronic control unit (135), the electronic control unit operable to communicate with another device (at least one of the solenoid valve 125 and/or the timing circuit 120); and a solenoid valve (solenoid valve 125; [0012]), the solenoid valve operable to use electricity to instantaneously open or close ([0014]), wherein the opening or closing of 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the conduit 218 of Adahan to include the solenoid valve system taught by Berry in order to allow medical suction to be almost instantly available while conserving the full vacuum capability of the vacuum system for other uses when not immediately needed ([0016] of Berry).
Modified Adahan fails to disclose wherein the mouthpiece includes a viewing means of a display screen.
 However, Patel teaches a mouthpiece (top layer 110) on a negative pressure or vacuum device that may be transparent for the purpose of providing a visual indication of the status of the treatment site (column 4, lines 39-51).
Quintanar teaches a means for visualizing a treatment site may comprise a transparent window with a display underneath to provide visualization to the treatment site ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of modified Adahan to .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A SIMPSON/Primary Examiner, Art Unit 3771